Citation Nr: 1424804	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from August 2004 to September 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia 

The Board notes that several other issues addressed by the RO as part of the July 2009 rating decision were included as part of the Veteran's November 2009 notice of disagreement (NOD).  These issues were subsequently addressed as part of the statement of the case (SOC) issued in February 2010; however, the Veteran specifically limited his appeal to the issues now on appeal (see April 2010 VA Form 9 (substantive appeal)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was provided with a VA examination for his knees in May 2009, but the examiner did not provide an opinion as to whether the appellant's bilateral knee disabilities were related to service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The appellant is also competent to report symptoms capable of lay observation such as having knee pain since service.  As the appellant has a current bilateral knee disability and has reported knee pain since service, the Board finds that the claim must be remanded for a VA examination with an opinion as to the etiology of the appellant's bilateral knee disability.

The record also includes VA outpatient treatment records from the Martinsburg VA Medical Center (VAMC), dated most recently in January 2010.  As these claims are being remanded anyway, all VA medical treatment records dated since January 2010 should be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for knee complaints since service.  After securing the necessary release, the RO should obtain these records and any VA medical treatment records dating from January 2010 to the present.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed bilateral knee disabilities.  The claims folder and all pertinent records must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should address the following:

(i)  Identify all bilateral knee disabilities, to include arthritis.

(ii)  Provide an opinion as to whether it is at least as likely as not any currently diagnosed knee disability is related to active service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal of entitlement to service connection for left and right knee disorders.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an  appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



